Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 9 January 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Head Quarters at Shepherdstown [Virginia] Jany: 9th: 1800.
Dear Sir
I shall not expatiate on our great loss. Not a man in America has more severely felt it than myself.
Lieut. Walbach presented me your Letter, I find him diligent & intelligent and well acquainted with Cavalry service. He will be of very important service to me. You may be assured we shall not be idle; but I doubt whether we shall be able to finish before the end of April for I do not expect Brigr: Genl: Washington and Colo: Watts to be here till the 17th: of February. I have written to the Secretary of War to permit two Troops of Cavalry to be immediately raised and stationed here; they will be really necessary to enable us to form a perfect system.
Lt: Colo: Hall of the 9th: had great doubts concerning your letter relative to the arrangement of the Officers of his Regiment. I considered it as a request which he ought to comply with. He this morning showed me his alterations and asked my opinion, as I am yet but little acquainted with them I am no judge whether they are judicious or not, but, from his knowledge of them I should suppose they were. I see he has changed Lieut: Eliott from the 5th: 1st: Lieut: to the 9th:. I have been since informed he served in the Western Army and is a good Officer. He appears a very genteel man and is intelligent. I think as the determination by Lot is recommended by the Colo: in several cases Lieut: Eliott should at least have a chance of keeping his station or being near it. But I am not acquainted with the comparative merits of the Officers and Colo: Hall I presume is.
The great drought has greatly retarded the hutting as the Mills could not work for want of Water, and we have been obliged to haul some of the planks the distance of forty miles. This business is however nearly finished. I laid out the dimensions of my hut yesterday morning. In the interim I occupy when at the Cantonment Colo: Parkers who is gone to the North Western Territory. I found great difficulty in making the men of different Regiments march exactly to the regulated time, but I have lately had recourse to pendulums and doubt not but they will soon march well and together. I am determined to ground them well in their Rudiments. There are one hundred and one French prisoners at Frederick Town. The guard belongs to my division, but they are within your district. I sent the Brigade Inspector to see their situation. He says some of the Rooms in the Barracks are repairing for them, but he does not understand that there are Iron gratings to the windows which I think necessary. The guard have no Ammunition and there is none at the Cantonment, so that I cannot send them any. And I have no person acting as division or Brigade Quarter Master here to procure any. As they are only 25 Miles from this place and twenty from the Cantonment any orders which you will issue respecting them I will have immediately executed. Mrs: Pinckney is getting strength and flesh. My Daughters are well and I am afraid I shall be as fat as Genl. Lincoln. We all desire our respects to Mrs. Hamilton & I always am
Yours sincerely and affectionately

Charles Cotesworth Pinckney
Major General Hamilton

